DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species B (Fig. 4-6) with traverse of Election of Species requirement in the reply filed on 07/13/2022 is acknowledged.  The traversal is on the ground(s) that there is no additional search burden.  This is not found persuasive because the various species would require employing different search queries, based on the different configurations of Species A-H i.e. the quantity of wicking structures, the arrangement of wicking structures, the shape of the heat pipe, etc.  
Claims 6-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A, C, D, E, F, G, and H, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/13/2022.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first capillary structure 200a in contact with evaporation end wall 112a must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Heat pipe with composite wick structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogushi et al. (JP 2005114179, hereafter Ogushi).
Regarding claim 1, Ogushi teaches heat pipe (Fig. 1, heat pipe 100), comprising: a pipe body (Fig. 1, cylindrical container), having an evaporation portion (Fig. 1, evaporation unit 103) and a condensation portion (Fig. 1, condensation unit 105), and the condensation portion connected to the evaporation portion (Fig. 1, evaporation unit 103 is connected to condensation unit 105 through intermediate section heat insulating part 104); 
a first capillary structure (Fig. 1, first capillary body 102), disposed in the evaporation portion (Fig. 1, first capillary body 102 is disposed in evaporation unit 103); and 
a second capillary structure (Fig. 1, second capillary body 1), disposed in the condensation portion (Fig. 1, second capillary body 1 is disposed in condensation unit 105) and connected to an end of the condensation portion that is located away from the evaporation portion (Annotated Fig. 1, second capillary body 1 is connected to end of condensation portion, and is located away from evaporation unit 103); 
wherein, the second capillary structure is not in direct contact with the first capillary structure (Fig. 1, second capillary body 1 is not in contact with first capillary body 102).
Regarding claim 2, Ogushi teaches wherein the condensation portion comprises a condensation sidewall (Annotated Fig. 1, condensation sidewall is located in the condensation portion, condensation unit 105) and a condensation end wall (Annotated Fig. 1, end of condensation portion is located in condensation portion, condensation unit 105), the condensation sidewall is connected to the evaporation portion (Annotated Fig. 1, heat pipe sidewall is continuous and comprised of sections condensation sidewall located in the condensing portion condensing unit 105 and evaporation sidewall located in the evaporation portion evaporation unit 103, thus the condensation sidewall is connected to the evaporation sidewall located in the evaporation portion), the condensation end wall is connected to a side of the condensation sidewall that is located away from the evaporation portion (Annotated Fig. 1, the end of the condensation portion is connected to condensation sidewall, the end of the condensation portion is located in condensation unit 105 which is located away from evaporation unit 103), and the second 15capillary structure is in direct contact with the condensation end wall and is not in direct contact with the condensation sidewall (Annotated Fig. 1, the second capillary body 1 Is in direct contact with end of condensation portion and not in contact with the condensation sidewall, Fig. 2, para [0009] “the second capillary body 1 made of a metal porous body has elasticity, it is supported by press-fitting one end into a recess 108 provided at the end of the condensing unit 105”).  

    PNG
    media_image1.png
    264
    628
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 3, Ogushi teaches wherein the evaporation portion comprises an evaporation sidewall (Annotated Fig. 1, evaporation sidewall located in evaporation unit 103) and an evaporation end wall (Annotated Fig. 1, end of evaporation portion located in evaporation unit 103), the evaporation sidewall is connected to the condensation sidewall of the condensation portion (Annotated Fig. 1, heat pipe sidewall is continuous and comprised of sections condensation sidewall located in the condensing portion condensing unit 105 and evaporation sidewall located in the evaporation portion evaporation unit 103, thus the evaporation sidewall is connected to the condensation sidewall located in the condensation portion), the evaporation end wall is 20connected to a side of the evaporation sidewall that is located away from the condensation portion (Annotated Fig. 1, the end of the evaporation portion is connected to evaporation sidewall, the end of the evaporation portion is located in evaporation unit 103 which is located away from condensation unit 105), and the first capillary structure is in direct contact with the evaporation sidewall (Annotated Fig. 1, first capillary body 102 is in direct contact with evaporation sidewall).  
Regarding claim 4, Ogushi teaches wherein the evaporation portion comprises an evaporation sidewall (Annotated Fig. 1, evaporation sidewall located in evaporation unit 103) and an evaporation end wall (Annotated Fig. 1, end of evaporation portion located in evaporation unit 103), the evaporation sidewall is connected to the condensation sidewall of the condensation portion (Annotated Fig. 1, heat pipe sidewall is continuous and comprised of sections condensation sidewall located in the condensing portion condensing unit 105 and evaporation sidewall located in the evaporation portion evaporation unit 103, thus the evaporation sidewall is connected to the condensation sidewall located in the condensation portion), the evaporation end wall is 25connected to a side of the evaporation sidewall that is located away from the condensation portion (Annotated Fig. 1, the end of the evaporation portion is connected to evaporation sidewall, the end of the evaporation portion is located in evaporation unit 103 which is located away from condensation unit 105), and the first capillary structure is in direct contact with the evaporation end wall, the evaporation sidewall and the condensation sidewall (Annotated Fig. 1, first capillary body 102 is in contact with end of evaporation portion, evaporation sidewall, and condensation sidewall).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogushi et al. (JP 2005114179, hereafter Ogushi) in view of Hou et al. (US 20070240855, hereafter Hou).
Regarding claim 5, Ogushi does not teach further comprising a third capillary structure, wherein the third capillary structure is stacked on the first capillary structure.
However, Hou teaches a third capillary structure (Fig. 1, mesh-type wick 220) is stacked on the first capillary structure (Fig. 1, mesh-type wick 220 is stacked on sintered-type wick 210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat pipe of Ogushi with a third capillary structure stacked on the first capillary structure so that the cycling of working fluid can be accelerated and therefore the total heat transfer capacity of the heat pipe is enhanced (para [0016]).
Ogushi as modified above teaches wherein the third capillary structure is stacked on the first capillary structure (Hou Fig. 1, mesh-type wick 220 is stacked on sintered-type wick 210) and not in direct contact with the second capillary structure ( Hou Fig. 1, The mesh-type wick 220 of Hou is stacked directly on sintered-type wick 210 leaving an open cavity within the heat pipe, the first capillary structure of Ogushi which is disposed along the sidewalls of the heat pipe and not in contact with the second capillary structure, Hou’s layer of mesh-type wick 220 on the first capillary structure of Ogushi would not be in contact with the second capillary structure of Ogushi as seen in Hou Annotated Fig. 1).

    PNG
    media_image2.png
    256
    674
    media_image2.png
    Greyscale

Hou Annotated Figure 2


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang (US 2012/0227934), discloses composite wick structures;
Unknown (JP 3173270), discloses a second wick structure not in contact with sidewalls;
He et al. (US 2013/0174966), discloses composite wick structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763